Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 9, 2014

                                    No. 04-12-00772-CV

   W.H. SUTTON, Arctic Royalty Limited Partnership, Julie S. Mueller, Janet Lee Smith as
Trustee of the Janet Lee Smith Family Trust, Anita Louise Davies as Trustee of the Anita Louise
                    Davies Family Trust and Frederick Jackson Bell Jr., et al.,
                                          Appellants

                                               v.

                                 SM ENERGY COMPANY,
                                       Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CVQ001903 D3
                     Honorable Elma T. Salinas Ender, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Patricia O. Alvarez, Justice

    Appellants' second motion to extend time to file motion for rehearing is hereby
GRANTED. Appellant's motion for rehearing is due on or before January 17, 2014.




                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court